The front wall of the building within the meaning of the zoning ordinance of the city of Yonkers is the one fronting on the street, and not the one designated by the builder as the front.
The record does not adequately present the question whether in computing the height of the front wall where the building does not immediately adjoin the street, the average level of the lot is to be taken as the base in accordance with the Building Code.
The order should be affirmed with costs.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Order affirmed. *Page 351